Citation Nr: 1822169	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss (BHL).

2.  Whether new material evidence has been received in order to reopen the claim for service connection for residuals of traumatic brain injury (TBI).

3.  Whether new material evidence has been received in order to reopen the claim for service connection for right knee tricompartmental degenerative changes; and if so, whether service connection is warranted.

4.  Whether new material evidence has been received in order to reopen the claim for service connection for degenerative changes, cervical spine; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to February 1974.

This case comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran's case was subsequently transferred to the RO in Houston, Texas.

The Veteran testified before the undersigned during an October 2017 videoconference hearing.  A copy of the transcript is of record.

At the October 2017 hearing, and later in December 2017, the Veteran requested a 60-day extension to submit additional evidence and argument.  In February and March 2018 correspondence, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issues regarding whether new material evidence has been received to reopen service connection claims are addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On record at his October 2017 Board hearing, as well as prior to the promulgation of a decision in the appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of whether new material evidence has been received in order to reopen the claim for service connection for residuals of TBI.

2.  Service connection for right knee tricompartmental degenerative changes and degenerative changes, cervical spine, was denied in an October 2011 rating decision that was not appealed.

3.  Evidence received since the October 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for right knee tricompartmental degenerative changes and degenerative changes, cervical spine.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new material evidence has been received in order to reopen the claim for service connection for residuals of TBI have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  As new and material evidence has been received since the issuance of the aforementioned October 2011 final decision, the criteria for reopening the claim for service connection for right knee tricompartmental degenerative changes and degenerative changes, cervical spine are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (2017).  On record at his October 2017 Board hearing, as well as prior to the promulgation of a decision in the appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of whether new material evidence has been received in order to reopen the claim for service connection for residuals of TBI and, therefore, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Claims to Reopen 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Historically, in the October 2011 rating decision, service connection for right knee tricompartmental degenerative changes was denied based on a determination that it existed prior to service, and there was no evidence that the condition permanently worsened as a result of service.  Service connection for degenerative changes, cervical spine, was denied based on the determination that this condition neither occurred in nor was caused by service.  The October 2011 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination was final.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence submitted in pertinent part since this decision includes the Veteran's detailed testimony before the undersigned in October 2017, to include his account of an in-service riot and later an automobile accident in February 1973.  The Veteran also submitted a private examination report from February 2017 in which the examiner found that his ongoing condition (degenerative changes, cervical spine) up through to the present was substantially casually related to the motor vehicle accident occurring during his military service.  The February 2017 private examiner also opined that the Veteran's need for a total knee replacement, his present right knee condition, was directly causally related to his knee injury occurring in service with both instability and meniscal tear.

Because such nexus opinions were not present prior to 2017, this evidence is sufficient to reopen the previously-denied claims.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  

Therefore, this evidence is new and material, and reopening of the claims for right knee tricompartmental degenerative changes and degenerative changes, cervical spine, is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The appeal regarding whether new material evidence has been received in order to reopen the claim for service connection for residuals of TBI is dismissed.

The Board having determined that new and material evidence has been presented, reopening of the claims for service connection for right knee tricompartmental degenerative changes and degenerative changes, cervical spine, is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims on appeal are decided. 

BHL

The Veteran was afforded a VA-contracted audiological evaluation in September 2013.  However, the Veteran testified before the undersigned that his hearing has worsened since this evaluation, to include an inability to hear certain tones, and he would have to ask people to repeat themselves.  As such, the Board finds that remand is warranted to assess the severity of the service-connected BHL.

Right Knee and Cervical Spine

The Veteran essentially contends that his right knee worsened and his cervical spine was injured as a result of an in-service riot in October 1972 and an in-service automobile accident in February 1973.  

Generally, a veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  In other words, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304 (b).  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Here, the Veteran's December 1971 enlistment examination report includes a notation in the summary of defects and diagnoses of knee trouble, right.  Thus, the presumption of soundness is not for application.  

Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).

A veteran has the burden of showing that there was an increase in disability.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).

Service treatment records show complaints of right knee pain in May 1972.  In October 1972 the Veteran was beaten while breaking up a riot.  The Veteran was in a car accident in February 1973 with an injury to his back noted with pain the lumbar area, but it also went "up into thoracic area".  Knee surgery was noted in April 1973.

The Veteran was afforded a VA examination in July 2011 in which the examiner opined that the degenerative changes, cervical spine, was less likely as not related to military service as evidence regarding the in-service motor vehicle accident showed that it resulted in pain of the lumbar area of the spine with lumbar strain.  The examiner stated that there was no evidence of cervical spine trauma or symptoms during active duty, the separation examination, and year after discharge.  The examiner also opined that right knee tricompartmental degenerative changes was less likely as not due to aggravation while service; even though the Veteran required knee surgery for a meniscus repair during active duty, he had sustained multiple traumas of the right knee before and after active duty.  The examiner stated that previous trauma was a risk factor for developing arthritis of the knee.

Here, the Board finds that given that in-service complaints of right knee pain in May 1972, car accident in February 1973, and knee surgery in April 1973, the correct legal standard is whether there is clear and unmistakable (obvious or manifest) evidence that the right knee was not aggravated by service.  Moreover, the Board finds that the October 1972 riot should be addressed in relation to the Veteran's contentions that his degenerative changes, cervical spine, are related to service.  As such, an addendum VA opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected BHL.  Access to the electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.   The AOJ should ensure that the examiner provides all information required for rating purposes, to include a discussion of the functional and occupational impact of the disability.

3.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the July 2011 examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding: 

Was the preexisting right knee trouble clearly and unmistakably not aggravated beyond its natural progression by the Veteran's service?

Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed degenerative changes, cervical spine, had its onset in or is otherwise related to the Veteran's active duty service, to include the aforementioned in-service riot and automobile accident.

The examiner's attention is directed to the complaints of right knee pain in May 1972, October 1972 riot, February 1973car accident, and knee surgery in April 1973.  

The examiner should also address the opinions provided in the aforementioned February 2017 private examination.

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood. 

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

A full and complete rationale for all opinions expressed must be provided.  

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


